MEMORANDUM2
Mariano Farinas, Jr., a native and citizen of the Philippines, petitions for review of a final order of deportation issued by the Board of Immigration Appeals. We dismiss the petition.
Because the final agency order was entered after October 30, 1996, and deportation proceedings were pending before April 1, 1997, this petition is governed by the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act (“IIRIRA”). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). Under the transitional rules, “there shall be no appeal permitted in the case of an alien who is ... deportable by reason of having committed a criminal offense” enumerated in sections 241 (a) (2)(a)(iii) and 241(a)(2)(B)® of the Immigration and Nationality Act (“INA”). IIRIRA § 309(c)(4)(G). Farinas is an alien who faces deportation for having been convicted of cocaine possession in violation of Cal. Health & Safety Code § 11350, a criminal offense covered by INA section 241(a)(2)(B)®. Accordingly, we dismiss this petition for review for lack of jurisdiction. See Magcmar-Pizano v. INS, 200 F.3d 603, 607 (9th Cir.1999) (holding that IIRIRA § 309(c)(4)(G) repealed this court’s jurisdiction over petitions for review filed by aliens who are deportable for having committed enumerated criminal offenses, but did not repeal 28 U.S.C. § 2241).
PETITION FOR REVIEW DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.